   Case 1:18-cv-05820-DLC-KNF Document 181 Filed 12/11/20 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------  X
                                        :
MAMBU BAYOH,                            :
                                        :
                         Plaintiff,     :            18cv5820
                                        :              (DLC)
               -v-                      :
                                        :          OPINION AND
AFROPUNK LLC, MATTHEW MORGAN and        :             ORDER
JOCELYN COOPER, individually,           :
                                        :
                         Defendants.    :
                                        :
--------------------------------------- X

APPEARANCES

For plaintiff Mambu Bayoh:

Robert Leslie Greener
Robert L. Greener, Law Office
112 Madison Avenue, 6th Floor
New York, NY 10118

For defendants Afropunk LLC, Matthew Morgan, and Jocelyn Cooper,
individually,

Jonathan D. Goins
Brian Pete
Devin S. Cohen
Lewis Brisbois Bisgaard & Smith LLP
77 Water Street
21st Floor
New York, NY 10005

DENISE COTE, District Judge:

     In an Order of November 11, 2020, this Court scheduled a

bifurcated non-jury trial on the plaintiff’s request for a

permanent injunction.    The first phase of the trial, scheduled

for December 17, is to be held on the issue of the plaintiff’s
   Case 1:18-cv-05820-DLC-KNF Document 181 Filed 12/11/20 Page 2 of 14




irreparable injury.    If the plaintiff were able to show

irreparable harm on December 17, a second phase of the trial

would allow the plaintiff to present the remaining evidence

necessary to obtain a permanent injunction.        For the following

reasons, the December 17 trial is cancelled and the plaintiff’s

request for a permanent injunction is denied.

                              Background

     Plaintiff Mambu Bayoh was hired by defendant Afropunk in

2015 to provide photographs that could be used in connection

with the 2015 Afropunk music festival in Brooklyn, New York.

Bayoh was paid $1,200 and provided twenty-eight photographs.

The parties almost immediately disputed the scope of the license

Bayoh had granted Afropunk.

     Bayoh applied for copyright protection for the twenty-eight

photographs in June 2017 and July 2018.       On June 27, 2018, he

filed this lawsuit, seeking damages and injunctive relief, for

the alleged infringement of his copyright in the photographs.

Because of his delay in seeking registration, Bayoh has lost the

right to seek statutory damages or attorneys’ fees for any

infringement he may be able to prove.       A preliminary injunction,

which was unopposed, issued on July 11, 2018.        The defendants

had not yet appeared in this action.




                                   2
   Case 1:18-cv-05820-DLC-KNF Document 181 Filed 12/11/20 Page 3 of 14




     Bayoh amended his registrations with the Copyright Office

in August 2019, correcting the dates on which he had first

published the photographs.     The Court has agreed that Bayoh may

proceed with this lawsuit despite his errors in his initial

registrations.    Bayoh v. Afropunk Fest 2015 LLC, No. 18CV5820

(DLC), 2020 WL 229978, at *5 (S.D.N.Y. Jan. 15, 2020).

     Following the close of discovery, a jury trial was

scheduled for November 2, 2020.      In advance of the trial, the

parties filed a pretrial order.      In that document, the plaintiff

sought damages but not injunctive relief.

     At the final pretrial conference on October 22, the

plaintiff explained that in addition to providing his own

testimony, he would call three witnesses to testify at trial: a

former employee of the defendants, Andrea Dwyer, and two experts

who would provide his sole evidence regarding damages.         Because

the plaintiff is not a commercial photographer and had never

licensed his photographs, he had no evidence to provide of

actual damages.   The plaintiff’s experts were to provide

evidence of the defendants’ unlawful profits from their use of

the plaintiff’s photographs.

     On October 26, 2020, the defendants’ motion to preclude the

plaintiff’s experts’ testimony was granted.        Bayoh v. Afropunk

LLC, No. 18CV5820 (DLC), 2020 WL 6269300, at *1 (S.D.N.Y. Oct.


                                   3
    Case 1:18-cv-05820-DLC-KNF Document 181 Filed 12/11/20 Page 4 of 14




26, 2020).     With that decision, the plaintiff no longer had any

proof of damages to offer at trial and lost the right to a jury

trial.1   Later that day, the Court issued an Order asking the

parties to address whether this action should not be dismissed

in its entirety.

     On October 27, in his response to the October 26 Order,

Bayoh asserted -- for the first time since he filed his Amended

Complaint -- that he would be seeking a permanent injunction.

He also moved to hold the defendants in contempt of court for

allegedly violating the preliminary injunction.         In support of

his motion, Bayoh attached a forty-page exhibit containing

screenshots of various alleged continued uses of his photographs

by Afropunk.    At a conference on October 30, the Court discussed

with the parties whether further proceedings were necessary and

whether Bayoh had preserved his right to pursue a permanent

injunction, asked them to confer, and requested their positions

by November 10.

     In the parties’ November 10 letter, the plaintiff sought a

schedule for a new pretrial order addressed to his request for

permanent injunctive relief, noting that the “old pretrial



1 The Southern District of New York conducted nine jury trials in
the fall of 2020, before once again suspending jury trials
because of the COVID-19 pandemic. The parties were notified on
October 20 that their jury trial would proceed on November 2.

                                    4
   Case 1:18-cv-05820-DLC-KNF Document 181 Filed 12/11/20 Page 5 of 14




order” was no longer relevant and observing that this Court’s

practices in non-jury trials are different from those that

govern jury trials.    Afropunk argued, among other things, that

the plaintiff would be unable to prove irreparable harm, which

is an essential element of any claim for permanent injunctive

relief.   eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391

(2006).   It also indicated an intention to file a motion to

vacate the preliminary injunction issued on July 11, 2018.

     Over the defendants’ objection, in an Order of November 11,

the Court permitted the plaintiff to seek injunctive relief

despite his omission of any request for such relief in the

pretrial order.   The Order set a schedule for the motion to

vacate the preliminary injunction and scheduled a bifurcated

non-jury trial addressed solely to the issue of irreparable

harm, that trial to be held on December 17.        The parties were

required to serve affidavits constituting the direct testimony

of their witnesses, except for testimony of an adverse party, a

person whose attendance must be compelled by subpoena, or a

witness for whom a party had requested, and the Court had agreed

to hear, the direct testimony at the trial.        No party thereafter

requested and no permission has been given for direct testimony

to be presented at the trial by a witness.       The Order also

provided for the submission of trial exhibits, memoranda of law


                                   5
   Case 1:18-cv-05820-DLC-KNF Document 181 Filed 12/11/20 Page 6 of 14




and proposed findings of fact and conclusion of law.         The

plaintiff’s submissions were due November 20 and the defendants’

on December 2.   Finally, the Order required the parties to

advise the Court by December 4 “whether the trial may be

conducted solely through the Court’s consideration of the trial

evidence submitted on November 20 and December 2, or whether

either party requests an opportunity to cross-examine

witnesses.”

     The plaintiff’s November 20 submissions provided no

evidence of any irreparable harm.      Neither his findings of fact

nor memorandum of law describe any irreparable harm that he has

suffered, is suffering, or will suffer if an injunction is not

entered.   This is not surprising, since Bayoh is not in the

business of offering for sale or licensing photographs.         His

November 20 arguments and three documentary exhibits he

submitted on November 20 are addressed below.

     In a December 4 submission the parties disagree as to

whether a trial on irreparable harm is required.        The plaintiff

asserts that he has the right to testify and to call Ms. Dwyer

as a witness even though he submitted no affidavit from either

witness on November 20 and never sought permission from the

Court to have them testify without having made such a

submission.   Counsel for the plaintiff contends that his having


                                   6
    Case 1:18-cv-05820-DLC-KNF Document 181 Filed 12/11/20 Page 7 of 14




named them (along with seven other witnesses) in the pretrial

order prepared for the jury trial was sufficient.          It was not.

The plaintiff acknowledged in the parties’ November 10 letter

that this Court’s procedures for non-jury trials are different

than its conduct of jury trials.        The November 11 Order was

abundantly clear about what was required.        In any event, nothing

in any of the plaintiff’s November 20 submissions suggests that

either the plaintiff or Ms. Dwyer has any evidence to provide

regarding irreparable harm.2      Given the plaintiff’s failure to

provide any affidavit constituting the direct testimony of any

witness (or to seek permission not to do so), the defendants

contend that a trial on irreparable harm is not necessary.           They

are correct.

     The remainder of this Opinion will address the standard for

the issuance of an injunction, including the requirement of

evidence of irreparable harm, as well as the arguments and

documentary evidence submitted by the plaintiff on November 20.




2 The plaintiff’s November 20 submission only briefly touches
upon the issue of irreparable harm. Most of the plaintiff’s
November 20 submission is addressed to the claim of infringement
and the scope of the license he granted Afropunk. There is no
discussion in the plaintiff’s memorandum of law or proposed
findings of fact and conclusions of law to suggest that either
Bayoh or Ms. Dwyer have any evidence to offer regarding
irreparable harm.

                                    7
   Case 1:18-cv-05820-DLC-KNF Document 181 Filed 12/11/20 Page 8 of 14




                              Discussion

     “The decision to grant or deny permanent injunctive relief

is an act of equitable discretion by the district court,

reviewable on appeal for abuse of discretion.”        eBay Inc. v.

MercExchange, L.L.C., 547 U.S. 388, 391 (2006).        While a

copyright holder “possesses the right to exclude others from

using his property,” a permanent injunction does not

“automatically follow[] a determination that a copyright has

been infringed.”    Id. at 392–93 (citation omitted).

     In order to obtain a permanent injunction, a plaintiff must

demonstrate “(1) that it has suffered an irreparable injury; (2)

that remedies available at law, such as monetary damages, are

inadequate to compensate for that injury; (3) that, considering

the balance of hardships between the plaintiff and defendant, a

remedy in equity is warranted; and (4) that the public interest

would not be disserved by a permanent injunction.”         eBay Inc. v.

MercExchange, L.L.C., 547 U.S. 388, 391 (2006).

     “Harm might be irremediable, or irreparable, for many

reasons, including that a loss is difficult to replace or

difficult to measure, or that it is a loss that one should not

be expected to suffer.”    Salinger v. Colting, 607 F.3d 68, 81

(2d Cir. 2010).    In the copyright context, “the harm to the

plaintiff’s property interest has often been characterized as


                                   8
    Case 1:18-cv-05820-DLC-KNF Document 181 Filed 12/11/20 Page 9 of 14




irreparable in light of possible market confusion. . . .           And

courts have tended to issue injunctions in this context because

to prove the loss of sales due to infringement is . . .

notoriously difficult.”     Id. (citation omitted).      In addition, a

permanent injunction “ordinarily is not granted absent any

threat of continuing or additional infringements,” 4 Nimmer on

Copyright § 14.06 (2020).      Rather, “there must be some

cognizable danger of recurrent violation, something more than

the mere possibility which serves to keep the case alive.”

Bowater S. S. Co. v. Patterson, 303 F.2d 369, 371–72 (2d Cir.

1962) (citation omitted).      Finally, if a party delays in seeking

a permanent injunction, then a permanent injunction is likely

not warranted.    World Wide Polymers, Inc. v. Shinkong Synthetic

Fibers Corp., 694 F.3d 155, 161 (2d Cir. 2012).

     Bayoh asserts in his memorandum that the defendants will

cause him irreparable harm “in the event that [they] continue to

be free to use” his twenty-eight photographs.         In support of

that assertion, Bayoh submitted three exhibits.3         One exhibit is

thirty-nine screenshots apparently taken on May 22 and September

9, 2020.   Roughly twenty-eight of these screenshots appear to be

taken of Afropunk’s website and social media accounts.          The


3 Bayoh also attached a court order and an opinion, as well as a
short list of bullet point arguments about certain depositions.


                                    9
     Case 1:18-cv-05820-DLC-KNF Document 181 Filed 12/11/20 Page 10 of 14




remainder appear to come from third-party musicians’ social

media accounts and third-party search engine results.4           Someone

has circled each of Bayoh’s photographs as they appear in the

screenshots.5

       The next exhibit is a set of pages that were attached to

the August 17, 2018 amended complaint.         It consists of

photographs of Afropunk promotional brochures from 2015 and

2017,6 of an Afropunk t-shirt, and of posters displayed at an

Afropunk festival; screenshots of Afropunk’s mobile app, email

marketing materials, and social media accounts; and a screenshot

from a third-party search engine.         Bayoh’s photographs are

circled in red as they appear in these pages.          Neither of these

two exhibits suggests that Afropunk has posted or added Bayoh’s

photographs to these materials or on these pages after the

preliminary injunction was entered on July 11, 2018.

       Plaintiff’s third exhibit is an October 27, 2020 affidavit

by Afropunk employee Allen Lamb (“Lamb Affidavit”).           Lamb

represents that Afropunk is a small company with limited


4 Afropunk does not, of course, have control over third-party
social media accounts and search engines.
5 Several of the screenshots appear to be duplicates, and several
pages of the exhibit are blank. Additionally, the image
resolution of the screenshots is very low, and it is difficult
to accurately discern all of their contents.
6   The 2017 brochure is from an Afropunk South Africa festival.

                                     10
   Case 1:18-cv-05820-DLC-KNF Document 181 Filed 12/11/20 Page 11 of 14




resources, that it took steps after the preliminary injunction

was issued to confirm that Bayoh’s twenty-eight images are not

utilized on any social media or other online platform that

Afropunk controls, and that the first time following the

issuance of that 2018 injunction that plaintiff’s counsel

notified Afropunk that Bayoh’s images continue to be displayed

on those platforms was October 27, 2020.        Lamb represents that

any continued display was inadvertent and that Afropunk will

conduct a search and remove any images that have continued to be

displayed on sites it controls.      Lamb reaffirms that Afropunk

has not offered for sale or sold any tickets or merchandise

through the use of Bayoh’s images.       He concludes his affidavit

with the statement that Afropunk has “no desire, interest, need

or economic incentive to use any of Plaintiff’s 28 images.”

     Even if the photographs and screenshots that Bayoh has

submitted were admissible without authentication, they suggest

at best that Afropunk failed in its effort to remove all of

Bayoh’s photographs from its website and social media accounts

after the preliminary injunction issued.        They do not suggest

that Afropunk has continued to post Bayoh’s photographs on

platforms it controls.     Plaintiff’s failure to bring this

continued display of his works to either this Court’s attention

or Afropunk’s attention for more than two years after the


                                   11
   Case 1:18-cv-05820-DLC-KNF Document 181 Filed 12/11/20 Page 12 of 14




preliminary injunction issued suggests that this continued use

caused Bayoh no injury during that interval.

     This lack of injury is not surprising.        As already

discussed, Bayoh has explained that he is not a commercial

photographer and does not license his photographs.         He has not

experienced, therefore, a loss of sales and has offered no

evidence that he has suffered any financial injury at any time

from Afropunk’s alleged extra-license use of his photographs.

     Bayoh’s memorandum of law argues that he has suffered

irreparable harm because “the possibility of any monetary

damages has been removed by prior orders of the Court.”          This

statement mischaracterizes the record.        Had Bayoh timely

registered his photographs with the Copyright Office, he would

have had the option of seeking statutory damages and attorneys’

fees.   See 17 U.S.C. § 412; Troll Co. v. Uneeda Doll Co., 483

F.3d 150, 158-59 (2d Cir. 2007).        And, had Bayoh suffered any

actual damages, he could have attempted to recover those damages

at the scheduled jury trial.      An award of a permanent injunction

is not an appropriate remedy to fill this gap.

     Additionally, Bayoh has not shown that there is a “danger

of recurrent violation, something more than the mere possibility

which serves to keep the case alive.”        Bowater S. S. Co. v.

Patterson, 303 F.2d 369, 371–72 (2d Cir. 1962) (citation


                                   12
   Case 1:18-cv-05820-DLC-KNF Document 181 Filed 12/11/20 Page 13 of 14




omitted).    The Lamb Affidavit suggests that the exact opposite

is true.

     Finally, the fact that Bayoh “delay[ed] in seeking a

permanent injunction” weighs against a finding that he was

irreparably harmed.    World Wide Polymers, Inc. v. Shinkong

Synthetic Fibers Corp., 694 F.3d 155, 161 (2d Cir. 2012).

Although he requested permanent injunctive relief in his amended

complaint, Bayoh made no mention of that request again until his

effort to seek Afropunk’s profits failed.        His October 16, 2020

pretrial order did not identify injunctive relief as an issue

for trial.   Only after the evidence from his damages’ experts

was excluded did he resurrect this request.

     Similarly, the tardiness of Bayoh’s complaints about the

defendants’ alleged violations of the preliminary injunction

counsels against a finding of irreparable harm.         Bayoh waited

until October 27, 2020 -- over two years after the preliminary

injunction first issued on July 11, 2018 -- to raise the issue

of the defendants’ alleged continuing violations.

     Bayoh has failed to demonstrate that Afropunk irreparably

harmed him in any way.     Additionally, he has produced no

evidence that he has been irreparably injured by the two

individual defendants.     He has offered no evidence that either

ever posted his photographs to their individual social media


                                   13
   Case 1:18-cv-05820-DLC-KNF Document 181 Filed 12/11/20 Page 14 of 14




accounts, and their employment with Afropunk ended months ago.

Accordingly, it is unnecessary to hold a non-jury trial on the

remaining elements of Bayoh’s request for a permanent

injunction.

                               Conclusion

     The non-jury trial scheduled for December 17, 2020 is

cancelled.    The plaintiff having failed to offer evidence of

irreparable harm, his request for a permanent injunction is

denied.

Dated:     New York, New York
           December 11, 2020


                                  __________________________________
                                             DENISE COTE
                                     United States District Judge




                                   14
